Dykman, J.
This plaintiff, while at work for the defendant sawing wood by a circular saw operated by steam, had his hand so injured by the saw as to render amputation of the hand necessary. This action is for the recovery of the damages resulting from such injury, and usual questions arising in actions of negligence are involved here. The plaintiff obtained a verdict, and the defendant has appealed. There were sharp disputes in the testimony, and so the whole case became a proper one for the jury. The charge was severely against the plaintiff, and in one respect erroneously so, and laid upon him a burden heavier than the law imposed, yet the burden was sustained, and we cannot disturb the verdict. No errors were committed, and the judgment and order denying a motion for a new trial on the minutes should be affirmed.